Citation Nr: 0024035	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease, status post angioplasty, with hypertension, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
REMAND

The veteran served on active duty from January 1952 to 
December 1953.

The veteran testified before the Board at a video conference 
hearing held in Louisville, Kentucky, in January 2000.  He 
reported that he had been hospitalized for a "heart attack" 
and unstable angina in December 1999.  He felt worse since 
the period of hospitalization.  His ability to perform daily 
activities after the hospitalization had markedly decreased, 
and he was unable to work as the result of his recent angina.  
He argued, in substance, that the exacerbation of his heart 
disease which necessitated this period of hospitalization 
would establish that his basic condition had worsened.  He 
stated that his physician had expressed the opinion that he 
was 100 percent disabled.

At the hearing in January 2000, the veteran's representative 
presented the argument that the veteran's basic 
cardiovascular disability had increased in severity, and that 
he should be rated 100 percent disabled for this condition.  
The representative also stated that, in the alternative, the 
veteran should be considered for a total rating based on 
individual unemployability, due to the severity of the 
service-connected cardiovascular condition.

The hearing in January 2000 revealed that the veteran had 
been hospitalized in December 1999 for his heart condition.  
The clinical records for this period of hospitalization and 
for any recent outpatient treatment reports should be 
obtained prior to appellate review.  

As indicated, the veteran has stated that he believes his 
condition has increased in severity beginning with the 
hospitalization in December 1999.  The veteran has also 
presented a claim for a total rating based on individual 
unemployability.  This claim is considered inextricably 
intertwined with the veteran's claim for an increased rating 
for his cardiovascular condition.

As a result, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should obtain 
copies of all of the veteran's outpatient 
treatment records at the VA Medical 
Center, Lexington, Kentucky, from 
January 1, 1999.

2.  The regional office should obtain 
copies of the records of the veteran's 
hospitalization in December 1999 for his 
heart condition.

3.  The regional office should make 
arrangements for another cardiovascular 
examination of the veteran to determine 
the current nature and extent of the 
veteran's service-connected 
cardiovascular condition.  All clinical 
tests which are deemed appropriate should 
be conducted.  The examiner should review 
the history of the veteran's service-
connected heart condition, including the 
recent VA outpatient treatment reports 
and the reports relating to the veteran's 
hospitalization in December 1999.  The 
claims folder should be made available to 
the examiner prior to and during the 
examination of the veteran.

4.  Thereafter, the regional office 
should review the veteran's claim for a 
rating in excess of 30 percent for heart 
disease.  The regional office should also 
adjudicate the veteran's claim for a 
total rating based on individual 
unemployability as that claim is 
intertwined with the issue on appeal.  

If there is a denial of any claim by the veteran, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case on any issue which is denied and 
appealed.  No action is required of the veteran unless and 
until he receives further notice.  The purpose of this REMAND 
is to procure clarifying data.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





